DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 19, drawn to a method.
Group II, claim(s) 12-18 and 20, drawn to a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a base substrate, a plurality of touch electrode wirings, organic functional layer, a plurality of first electrodes, a plurality of via holes, and an encapsulation structure on a side of the first electrodes away from the substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20180130857 A1 (hereinafter Lee).  Lee discloses a base substrate, (substrate 100) a plurality of touch electrode wirings, (electrodes 232 and 243) organic functional layer, (pixel defining layer 263) a plurality of first electrodes, (electrodes 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant's election with traverse of the requirement for unity of invention in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that the newly amended limitation of claims 1 and 12 is not taught in the prior art, thus unity of invention is not broken.  This is not found the prior art reference of Lee discloses the common features and thus breaks unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “forming a first encapsulation structure on the plurality of the first electrodes, and then using a laser irradiation process to electrically connect respective first electrodes with the touch electrode wirings corresponding thereto by via holes passing through the organic functional layer.”  Looking to FIGS. 5F-5G for support, the electrodes 4 and 7 are first encapsulated with encapsulate 5, and then the electrodes are melted into a via hole 31 to attach to touch electrode 2 via a laser which passes through the laser transmissive encapsulant.  (See also Paragraphs [0039] and [0091]-[0092]).  
However, there is a lack of written description as to how this feature is formed.  First, since the system is an enclosed system, there is no description as to how, when the electrode material 4 and 7 is 
Furthermore, there is no description as to how the via hole 31 is formed before melting the electrode material.  Because the electrode material 4 and 7 is the first thing in the path of the laser, one of ordinary skill would understand that the laser would first heat the electrodes 4 and 7 before a via hole 31 is created, which may heat and damage/remove portions of the underlying organic material 3 not intended to be part of the via 31.  
Additionally, there is no description of how the material of the via hole is removed.  Because the via hole 31 is not created until after the encapsulant 5 is formed on the electrodes 4 and 7 (See FIG. 5F and 5G), one of ordinary skill would understand that the organic material which was previously in the via hole 31 must still be in the via hole 31, but mixed with the new conductive material melted from the electrodes 4 and 7.  This can lead to inoperability, as mixing the organic insulating material with the electrode material 4 and 7 can result in a less conductive (or even insulating) via. 
In summation, because there is not a proper description of materials used, power of the laser, and a proper description of how the via hole and connection between the electrodes 4/7 and touch electrode 2 are formed, claims 1-11 are rejected under 35 USC 112(a) because there is a lack of written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a first encapsulation structure on the plurality of the first electrodes, and then using a laser irradiation process to electrically connect respective first electrodes with the touch electrode wirings corresponding thereto by via holes passing through the organic functional layer.”  Looking to FIGS. 5F-5G for support, the electrodes 4 and 7 are first encapsulated with encapsulate 5, and then the electrodes are melted into a via hole 31 to attach to touch electrode 2 via a laser which passes through the laser transmissive encapsulant.  (See also Paragraphs [0039] and [0091]-[0092]).  
However, it is unclear how this feature is formed.  First, since the system is an enclosed system, it is unclear how, when the electrode material 4 and 7 is melted into the via hole 31, a void is not created in some space in the device where portions of electrodes 4 and 7 used to be.  Additionally, even though the encapsulant 5 is transmissive to laser light, it is unclear what material the encapsulant 5 is made of.  Thus, without a proper clarity, the material could have the potential of the encapsulant 5 melting along with the electrode material 4 and 7.  Both of these issues could lead to inoperability of the device.  
Furthermore, it is unclear how the via hole 31 is formed before melting the electrode material.  Because the electrode material 4 and 7 is the first thing in the path of the laser, one of ordinary skill would understand that the laser would first heat the electrodes 4 and 7 before a via hole 31 is created, 
Additionally, it is unclear how the material of the via hole is removed.  Because the via hole 31 is not created until after the encapsulant 5 is formed on the electrodes 4 and 7 (See FIG. 5F and 5G), one of ordinary skill would understand that the organic material which was previously in the via hole 31 must still be in the via hole 31, but mixed with the new conductive material melted from the electrodes 4 and 7.  This can lead to inoperability, as mixing the organic insulating material with the electrode material 4 and 7 can result in a less conductive (or even insulating) via. 
In summation, because there is not a proper description of materials used, power of the laser, and a proper description of how the via hole and connection between the electrodes 4/7 and touch electrode 2 are formed, it is unclear how the device described in claims 1-11 and 19 would be formed, and claims 1-11 and 19 are rejected under 35 USC 112(b).
In addition, claim 2 recites “a plurality of first electrodes…a first electrode…” It is unclear whether “a first electrode” is a separate electrode or one of the electrodes from “a plurality of first electrodes.”  Appropriate correction is required.
For the purposes of Examination, claims 1-11 and 19 will be interpreted such that the encapsulant will be formed after the via hole is formed and the electrode material is formed in the via hole.  Additionally, claim 2 will be interpreted as “a first electrode of the plurality of first electrodes…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4-7, 9-11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 20180130857 A1, hereinafter Lee).
With regards to claim 1, Lee discloses a preparation method (FIGS. 16A-16F) of an organic light-emitting display panel, comprising: 
providing a base substrate; (substrate 100)
forming a plurality of touch electrode wirings, (source/drain electrodes 22/b and 243a) an organic functional layer, (organic insulation layer 263) and a plurality of first electrodes (pixel electrode 112 and sensor electrode 130’) sequentially on the base substrate, the plurality of the touch electrode wirings being electrically insulated from each other, (See FIG. 16F, showing the insulation) the plurality of the first electrodes being electrically insulated from each other, (See FIG. 16F, showing the insulation) wherein the plurality of the touch electrode wirings and the plurality of the first electrodes are in one-to-one correspondence; (See FIG. 16F, showing the one to one correspondence)
using a laser irradiation process to electrically connect respective first electrodes with the touch electrode wirings corresponding thereto by via holes (channels CH1 and CH2) passing through the organic functional layer (See FIG 16D, showing the laser forming the channels)….Then forming a first encapsulation structure (encapsulant 280) on the plurality of the first electrodes (See FIG. 16F)

With regards to claim 2, Lee discloses the preparation method according to claim 1, wherein after forming the plurality of the first electrodes, and before forming the first encapsulation structure, the method further comprises: 
forming a plurality of auxiliary electrodes (pixel electrode 111’) which are spaced apart from each other on the plurality of the first electrodes, wherein the plurality of the auxiliary electrodes and the plurality of the first electrodes are in a one-to-one correspondence, (See FIG. 16C) an orthographic 

With regards to claim 4, Lee discloses the preparation method according to claim 1, further comprising: forming a second encapsulation structure (polarization layer 201 and window 202) on the first encapsulation structure.  

With regards to claim 5, Lee discloses the preparation method according to claim 4, wherein the second encapsulation structure comprises an inorganic encapsulation layer and an organic encapsulation layer which are sequentially stacked and alternately arranged.  (See FIG. 16 and Paragraphs [0178]-[0180])

With regards to claim 6, Lee discloses the preparation method according to claim 1, wherein the laser irradiation process is used in a non-display region, such that the first electrodes are electrically connected with the touch electrode wirings corresponding thereto by the via holes passing through the organic functional layer.  (See FIGS. 16D-16F)

With regards to claim 7, Lee discloses the preparation method according to claim 1, wherein after forming the organic functional layer and before forming the plurality of the first electrodes, the method further comprises: 


With regards to claim 9, Lee discloses the preparation method according to claim 1, further comprising: 
sequentially forming a driving circuit, (transistors M and T) a second electrode (pixel electrode 112) and a pixel definition layer (pixel definition layer 270) on the base substrate, wherein the driving circuit comprises a gate electrode, (gate electrode 221/241) a first source-drain electrode, (source/drain 223a/223b) and a second source-drain electrode; (source/electrode 243a/243b) and 
the second electrode is electrically connected with the first source-drain electrode or the second source-drain electrode.  (See FIGS. 16A-C)

With regards to claim 10, Lee discloses the preparation method according to claim 9, wherein the plurality of the touch electrode wirings are formed on a side of the pixel definition layer away from the base substrate.  (See FIG 16F, where the touch electrodes are formed on sides of the 

With regards to claim 11, Lee discloses the preparation method according to claim 9, wherein the plurality of the touch electrode wirings are formed in a same layer as the gate electrode, or, the plurality of the touch electrode wirings are formed in a same layer as the first source-drain electrode or the second source-drain electrode. (See FIG. 16F, where the touch electrodes are formed in the same layer as the source/drain electrodes)

With regards to claim 19, Lee discloses the organic light-emitting display panel formed by the preparation method according to claim 1. (See FIG. 16F) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20180130857 A1, hereinafter Lee) in view of Tsai et al. (US 20130203197 A1, hereinafter Tsai).
With regards to claim 3, Lee discloses the preparation method according to claim 2.
However, Lee does not explicitly teach wherein the auxiliary electrodes are melted by the laser irradiation process and flow into the via holes-2-Response filed 2/3/2021Application No. 16/622,412 Restriction Requirement dated 12/14/2020to electrically connect the first electrodes with the touch electrode wirings corresponding thereto.  
Tsai teaches wherein the auxiliary electrodes (portion of upper electrode layer 110) are melted by the laser irradiation process (laser 112) and flow into the via holes-2-Response filed 2/3/2021Application No. 16/622,412 (via holes shown in FIG. 1D) Restriction Requirement dated 12/14/2020to electrically connect the first electrodes (remaining portion of electrode 110) with the touch electrode (auxiliary electrode 102) wirings corresponding thereto.  (See FIGS. 1C-1D) 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the device of Lee to melt the electrode material into the hole after forming the via hole as taught in Tsai, as both references are in the same field of endeavor.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20180130857 A1, hereinafter Lee) in view of Kim et al. (US 20150255739 A1, hereinafter Kim).
With regards to claim 8, Lee discloses the preparation method according to claim 7.
However, Lee does not explicitly teach wherein the forming the plurality of the first electrodes comprises: 
forming a first electrode layer by an evaporation method, wherein the first electrode layer cracks at edges of the plurality of the spacers to form the plurality of the first electrodes being electrically insulated from each other.  
Kim teaches forming a first electrode layer (counter electrode 112) by an evaporation method (See Paragraph [0191], describing the evaporation method.  It should be noted that Kim discusses using the evaporation method for controlling the properties of the device, thus the evaporation formation method can be used to form cracks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lee to contain the evaporation formation method as recited in Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the formation steps of Kim allows for controlling properties of the device, such as controlling damage to other layers (See Paragraph [0191]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812